Citation Nr: 1643880	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  06-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as being secondary to a right ankle sprain.

2.  Entitlement to an earlier effective date than April 3, 2007 for service connection for nocturnal enuresis.  

3.  Whether the Veteran submitted a timely appeal of entitlement to service connection for nocturnal enuresis. 

4.  Entitlement to service connection for respiratory distress and chemical sensitivity, claimed as an undiagnosed or medically unexplained chronic multisystem illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 through September 1991.  This period of active duty included service in the Southwest Asia Theater of Operations from January through May of 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In an October 2014 decision, the Board denied the claims currently on appeal, among others.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in June 2016 remanding the issues currently on appeal to the Board.  The Veteran's claims now return to the Board for compliance with the instructions in the June 2016 Memorandum Decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for further proceedings consistent with the instructions in the Court's June 2016 Memorandum Decision. 


Back Disorder

The Court concluded that the Board failed to address two potentially favorable pieces of evidence identified by the Veteran and also needed to determine whether a VA record identified by the Veteran should be properly included in the record.   

Specifically, the court concluded that the Veteran had sufficiently identified a VA medical record potentially relevant to his claim for entitlement to service connection for a back disorder.  An October 2008 neurology note from the Pittsburgh VA Medical Center (VAMC) states that the Veteran "has been seen in our clinic in the past back in 9/91 when he presented with paresthesias in his lower extremities."  The Veteran's representative submitted evidence to the Court indicating that numbness can be a symptom of a lower back disability.  A record from September 1991, shortly after the Veteran's discharge, reflecting symptoms that could indicate a lower back disability is relevant to the Veteran's claim for service connection of a back disability.  As such, the RO must attempt to obtain this evidence and then complete any necessary development.

Earlier Effective Date for Nocturnal Enuresis and Timeliness of the December 2005 Substantive Appeal

The Court concluded that the RO erred when it failed to issue a Statement of the Case (SOC) in response to the Veteran's disagreement with the RO's September 2006 finding that the Veteran's December 2005 substantive appeal of the RO's October 2004 decision denying entitlement to service connection for uncontrolled urination (later recharacterized as nocturnal enuresis).  Specifically, the Court indicated that VA should have provided the Veteran with an SOC in response to his October 2006 notice of disagreement (NOD) with the RO's finding on the timeliness of his December 2005 VA substantive appeal.  As the Veteran has not been issued a SOC, a remand is necessary for the RO to issue a SOC.  The SOC should adjudicate Veteran's challenge to the September 2006 determination that his December 2005 substantive appeal was untimely and the Veteran should be given an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to an earlier effective date for his nocturnal enuresis is inextricably intertwined with the Veteran's disagreement with the RO's finding that his December 2005 substantive appeal was untimely.  Specifically, if the RO concludes that the Veteran's December 2005 substantive appeal was timely, the Veteran may be entitled to an earlier effective date for his service connected nocturnal enuresis.  The Board finds that these claims are connected and it is appropriate to defer final appellate review of both issues until the RO adjudicates the issue of the timeliness of the Veteran's December 2005 substantive appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Undiagnosed or Medically Unexplained Chronic Multisystem Illness

The Court concluded that the May 2012 VA examination was inadequate in addressing the claims of service connection for respiratory distress and chemical sensitivity, claimed as an undiagnosed or medically unexplained chronic multisystem illness was inadequate.  Specifically, the VA examiner failed to sufficiently indicate that his opinion considered the Veteran's prior history of respiratory symptoms, including chemical sensitivity, found in the record.  Further, the Court found that, once VA undertakes to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Thus, the RO must provide the Veteran an adequate examination that fully considers all the relevant evidence of record and fully supports the examiner's opinion with sufficient detail so that the Board's evaluation of the claim can be a fully informed one.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Specifically, VA should contact the Pittsburgh VAMC and attempt to obtain a September 1991 medical record documenting numbness in the Veteran's lower extremities, as identified in an October 2008 neurology note from the same VAMC.  All attempts to obtain the September 1991 record should be recorded in the Veteran's claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, complete any further development necessary to adjudicate the Veteran's claim for entitlement to service connection for a back disability.  Schedule the Veteran for an examination by an examiner with the appropriate expertise to determine the nature and etiology of any current back disability.  The claims file, including a copy of this remand and the Court's June 2016 Memorandum Decision, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of and discuss the November 1990 treatment note reporting the Veteran's complaint of pain to the back, the September 1991 treatment note indicating numbness in the Veteran's lower extremities, and the September 2010 MRI report revealing degenerative changes and bulging discs in the lumbar spine. 

The examiner should:

(a) Identify any currently diagnosed back disability;

(b) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed back disability was caused by, or is otherwise related to, the Veteran's active duty service;

(c) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any back disability was caused or aggravated by the Veteran's service connected disability or disabilities.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  A Statement of the Case should be issued addressing the Veteran's claim that his December 2005 substantive appeal was timely.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal. 

5.  After completion of the above development, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of the Veteran's respiratory distress and chemical sensitivity.  The claims folder, including a copy of this remand and the Court's June 2015 Memorandum Decision, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically note review of and discuss the reports of the Veteran's respiratory distress and chemical sensitivity.  All indicated tests and studies should be performed, and all findings set forth in detail.  

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a current disability manifested by respiratory distress, to include symptoms of chemical sensitivity.  If a disability manifested by respiratory distress or chemical sensitivity is identified, the examiner should identify with specificity the nature of the symptoms or express an opinion as to whether such disability is due to a diagnosed or undiagnosed illness.

(b) As to any underlying disorder that is found to be manifested by symptoms respiratory distress and/or chemical sensitivity, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include the Veteran's service in the Persian Gulf.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

6.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







